DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7 & 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 & 21, the recitation “spin-on glass (SOG) coatings above and below of the pair of electrodes such that the nanochannel is configured between the SOG coatings above the pair of electrodes, the pair of electrodes, and the SOG coatings below the pair of electrodes” is unclear (emphasis added).  For the purpose of this Office action, the SOG coatings are positioned above and below the pair of electrodes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2014/0326954) in view of Huang et al. (US 2006/0246497) and/or Segal et al. (US 7416993).
Regarding claim 1, Han et al. teach a nanochannel DNA sequencing device, comprising: 
a nanochannel (125) having a width of less than 2 nm (i.e., “nanogap 125 ranges from 1 nanometer to 2 nanometers” ¶ 0049) and a height no greater than 1.5 times the width (i.e., “the nanosheet 105, the multilayer graphene has a thickness ranging from 0.35 nanometers to 10 nanometers.” ¶ 0048; see also ¶ 0026, 0033); 
a pair of electrodes (e.g., nanowires 110, 111 connected to 107, 108; see also i.e., “The nanowire/nanosheet 105 is broken to form a nanogap which results in two nanowire/nanosheet parts 110 and 111 of the nanowire/nanosheet 105” ¶ 0029) having a width in parallel to a length of the nanochannel (i.e., thickness or height) of no greater than 10 nm (i.e., “The nanogap will break the nanowire 105 into two parts 110 and 111. The thicknesses of nanosheets can 0.3 to few nanometers.” ¶ 0033; see also ¶ 0048), the electrodes being exposed within the nanochannel (see Fig. 1F for example) to measure a DNA strand passing through the nanochannel (throughout the reference), the length of the nanochannel being along the direction that the DNA strand passes through the nanochannel (see Fig. 1F for example).  

Huang et al. teach a nano-transistor device for ultra-rapid DNA sequencing comprising layers of SiO2 films 101, 103 utilizing SOG process (Fig. 8 & ¶ 0078-0081).
Segal et al. teach a patterned nanowire device comprising glass layers using spin-on-glass (SOG) process C9/L34-48.
It would have been obvious to one of ordinary skill in the art to modify the device of Han et al. with the SOG teachings of Huang et al. & Segal for planarization.  The Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Regarding claim 1, modified Han et al. meet all the structural limitations recited by the instant invention.  Applicants’ preamble recites “nanochannel DNA sequencing device”.  However, there is nothing in the body of the claim which relates to DNA sequencing.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).


3. The device of claim 1, wherein the electrode width is no greater than 5 nm (¶ 0033).
4. The device of claim 3, wherein the electrode width is no greater than 1 nm (¶ 0033).
5. The device of claim 4, wherein the electrode width is no greater than 0.5 nm (¶ 0033).
7. The device of claim 1, the nanochannel and the electrodes are oriented substantially orthogonally to one another (see Fig. 1F for example).

Claim Rejections - 35 USC § 103
Claims 2 & 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2014/0326954) in view of Huang et al. (US 2006/0246497) and/or Segal et al. (US 7416993), and further in view of Iqbal et al. (Iqbal SM et al., Nanopores, 2011).
Regarding claims 21 & 2, Han et al. teach a nanochannel DNA sequencing device, comprising: 
a nanochannel (125) having a width of 1 nm (¶ 0049) and a height no greater than 1.5 times the width (i.e., “the nanosheet 105, the multilayer graphene has a thickness ranging from 0.35 nanometers to 10 nanometers.” ¶ 0048; see also ¶ 0026, 0033); 
a pair of electrodes (e.g., nanowires 110, 111 connected to 107, 108; see also i.e., “The nanowire/nanosheet 105 is broken to form a nanogap which results in two nanowire/nanosheet parts 110 and 111 of the nanowire/nanosheet 105” ¶ 0029) 
Regarding claim 21, Han et al. teach insulting films above (106) and below (102) of the pair of electrodes such that the nanochannel (125) is configured between the insulating films (see Fig. 1F for example).  However, Han et al. do not explicitly teach spin-on glass (SOG) coatings above and below of the pair of electrodes.
Huang et al. teach a nano-transistor device for ultra-rapid DNA sequencing comprising layers of SiO2 films 101, 103 utilizing SOG process (Fig. 8 & ¶ 0078-0081).
Segal et al. teach a patterned nanowire device comprising glass layers using spin-on-glass (SOG) process C9/L34-48.
It would have been obvious to one of ordinary skill in the art to modify the device of Han et al. with the SOG teachings of Huang et al. & Segal et al. for planarization.  The Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Iqbal et al. teach a nanochannel DNA sequencing device, comprising: a nanochannel (nanopore) having a pore size of 1 nm or less (p230); and d < t, where “d” is the diameter and “t” is the thickness (p8); see also r < h/2, where “r” is the radius of the pore and “h” is the thickness of the nanochannel (5.2.1.1 p112).  This condition would meet the limitation “a nanochannel having a width of less than 2 nm or 1nm; and a height no greater than 1.5 times the width”, for example 1nm < 3nm/2.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the device of Han et al., with a nanochannel having a width of less than 1 nm and a height no greater than 1.5 times the width, as taught by Iqbal et al. (p230; 5.2.1.1 p112) for specific DNA detection (p227-231) and to prevent the membrane rupture (p179-182). The Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Regarding claim 21, modified Han et al. meet all the structural limitations recited by the instant invention.  Applicants’ preamble recites “nanochannel DNA sequencing device”.  However, there is nothing in the body of the claim which relates to DNA sequencing.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Regarding claims 22 & 23, modified Han et al. teach the device:
22. The device of claim 21, wherein the electrode width is no greater than 1 nm (¶ 0033).
23. The device of claim 22, wherein the electrode width is no greater than 0.5 nm (¶ 0033).

Claim Rejections - 35 USC § 103
Claims 1-5, 7 & 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 2016/0319342) in view of Huang et al. (US 2006/0246497) and/or Segal et al. (US 7416993), and further in view of Iqbal et al. (Iqbal SM et al., Nanopores, 2011) and/or Feng et al. (Nanopore-based Fourth-generation DNA Sequencing Technology, Genomics Proteomics Bioinformatics 13 (2015) 4–16).
Regarding claims 1 & 21, Kawai et al. teach a nanochannel device, comprising: 
a nanochannel (e.g., nanogap) having a width of less than 2 nm (¶ 0085) or less than 1 nm (¶ 0085); 
a pair of electrodes (12) having a width in parallel to a length of the nanochannel, the electrodes being exposed within the nanochannel (see Fig. 1 for example) to measure a DNA strand passing through the nanochannel (¶ 0091+), and wherein the nanochannel and the electrodes are oriented substantially orthogonally top one 
Regarding claims 1 & 21, although Kawai et al. teach dielectric layers (14) between the pair of electrodes (Fig. 10), the reference does not explicitly teach spin-on glass (SOG) coatings above and below of the pair of electrodes.
Huang et al. teach a nano-transistor device for ultra-rapid DNA sequencing comprising layers of SiO2 films 101, 103 utilizing SOG process (Fig. 8 & ¶ 0078-0081).
Segal et al. teach a patterned nanowire device comprising glass layers using spin-on-glass (SOG) process C9/L34-48.
It would have been obvious to one of ordinary skill in the art to modify the device of Kawai et al. with the SOG teachings of Huang et al. & Segal et al. for planarization.  The Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Regarding claims 1 & 21, modified Kawai et al. do not explicitly teach a nanochannel having a height no greater than 1.5 times the width.
See Iqbal et al. above.
Feng et al. teach a nanochannel DNA sequencing device, comprising: 
a nanochannel having a width (i.e., 6 nm), and a height no greater than 1.5 times the width (i.e., 7nm, Table 1); 
a pair of electrodes and wherein the nanochannel and the electrodes are oriented substantially orthogonally top one another (see Table 1 for example).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the nanochannel of Kawai et al. with the teachings of Iqbal et al. and Feng et al. to construct the nanochannel having a height no greater than 1.5 times the width (Iqbal et al., 5.2.1.1 p112 & Feng et al. Table 1) to allow for the measurement of desired molecules (P7-8 Feng et al.).  Adjusting the channel dimension would have been obvious for the manufacture of a detector suitable for manipulating, detecting, and/or analyzing single molecules, single small particles, or single small samples of matter (P7-8 Feng et al.).  Accordingly, one of ordinary skill in the art at the time the invention was made would have modified, by routine experimentation and optimization, the device of Kawai et al. to make a nanochannel having a height no greater than 1.5 times the width (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claims 1 & 21, modified Kawai et al. meet all the structural limitations recited by the instant invention.  Applicants’ preamble recites “nanochannel DNA sequencing device”.  However, there is nothing in the body of the claim which relates to DNA sequencing.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Regarding claims 2-5, 7, 22 & 23, modified Kawai et al. teach the device:
2.	wherein the nanochannel width is no greater than 1 nm (¶ 0085);
3.	wherein the electrode width is no greater than 5 nm (¶ 0123);
4. & 22.	wherein the electrode width is no greater than 1 nm (¶ 0123); 
5. & 23.	wherein the electrode width is no greater than 0.5 nm (¶ 0123); and
7.	the nanochannel and the electrodes are oriented substantially orthogonally to one another (see Fig. 1 for example).

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798